DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Divisional of U.S. Patent Application No. 15/427,718, now U.S. Patent No. 10,519,498, which claims benefit of U.S. Provisional Application No. 62/293,982, filed February 11, 2016.  Claims 12-14 will be examined on the merits.  Claims 1-11 were previously canceled.  No claims have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.	Claims 13 and 14 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 12 recites “A system comprising primers hybridized to template in solution, said solution comprising methylenediphosphonic acid”.  However, dependent claim 13 recites “The system of claim 12, wherein said hybridized primers and template are immobilized”.  Since the primers hybridized to template in claim 12 are in solution, it is not clear how they can also be immobilized, as recited in claim 13.  Therefore, claims 13 and 14 are not further limiting to the subject matter of claim 12, and are thus improper dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 12 is/are rejected under 35 U.S.C. 102 as being anticipated by Barnes et al. (U.S. Patent No. 6,403,341, cited on IDS of 2/5/2020). 
	With regard to claim 12, Barnes teaches a system comprising primers hybridized to template in solution (a system and methods are provided for performing hot start PCR reactions based on sequestration of magnesium ions in the form of a precipitate which renders a DNA polymerase inactive until the appropriate time in the PCR reaction when a temperature is reached to release the magnesium ions from the precipitate, wherein the reaction mixture comprises primers targeting the human t-PA gene and human DNA, see Abstract and Example 1, column 13, line 64 to column 14, line 50), said solution comprising methylenediphosphonic acid (the PCR reaction mixture may also comprise methylenediphosphonic acid (MDP), see Example 3, column 15, lines 23-54). 

Subject Matter Free of the Prior Art

7.	Claims 13 and 14 are free of the prior art, as no prior art references were identified that teach or suggest a system comprising primers hybridized to template in solution, the solution comprising methylenediphosphonic acid, and wherein the hybridized primers and template are immobilized and in a flow cell.  As discussed above, Barnes teaches a a system and methods are provided for performing hot start PCR reactions wherein methylenediphosphonic acid is present in the reaction mixture (see Example 3, column 15, lines 23-54).  However, Barnes is silent with regard to a system comprising primers hybridized to template in solution, the solution comprising methylenediphosphonic acid, and wherein the hybridized primers and template are immobilized and in a flow cell.  While methods for performing PCR wherein primer/templates are immobilized, such as in a flow cell, are well known in the art, there is no motivation to combine such systems with the teaching of Barnes since Barnes teaches away from using methylenediphosphonic acid in PCR reactions, as the reactions yield no PCR products (see Barnes, column 6, lines 42-61, Example 3, column 15, lines 41-54 and Figure 5, showing no PCR products in lanes with MDP (methylenediphosphonic acid)). 
	Also of particular interest to the currently claimed invention is Gordon et al. (U.S. Patent No. 9,145,589, cited on IDS of 2/5/2020).  Gordon teaches methods for performing sequencing by synthesis methods wherein nucleic acids to be sequenced are isolated in a flow cell, and a plurality of reservoirs are provided that provide sequencing reagents, including one or more polymerases and labeled nucleotides, 
	References reciting the use of methylenediphosphonic acid (also known as medronic acid) include Rousso et al. (U.S. Patent Pub. No. 2014/0163368, cited on IDS of 2/5/2020), wherein medronic acid is included in compositions useful for bone radioimaging using isotopes such as technetium (see paragraphs 2146-2154), and Cau et al. (U.S. Patent Pub. No. 2011/0046091, cited on IDS of 2/5/2020), wherein medronic acid is included in compositions used during anti-HIV treatment (see paragraph 132 and claims 6 and 19).  However, neither of these references teach systems wherein medronic acid is included in a solution comprising primers hybridized to a template. 
Conclusion

8.	Claims 13 and 14 are rejected under 35 U.S.C. 112(b), as being indefinite, as discussed above.  Claim 12 is rejected over the prior art.  However, claims 13 and 14 are free of the prior art, as also discussed above. 

Correspondence

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637